EXHIBIT 10.15

AMENDMENT TO MGM MIRAGE RESTRICTED STOCK UNITS

AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between Robert H. Baldwin (the “Employee”) and MGM Resorts International
(formerly MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on October 5, 2009 the Company granted Restricted Stock Units (as
defined in the RSU Agreement (as defined below)) to the Employee under the
Company’s Amended and Restated 2005 Omnibus Incentive Plan (the “Incentive
Plan”) and a Restricted Stock Units Agreement (the “RSU Agreement”);

WHEREAS, on the date of grant of the Restricted Stock Units, the Employee had
previously entered into that certain Employment Agreement entered into as of
September 16, 2005, by and between MGM Mirage and the Employee, as amended
effective as of January 1, 2009 (the “Employment Agreement”) which contained
certain terms relating to the Restricted Stock Units;

WHEREAS, the Company has determined that the RSU Agreement did not reflect the
Company’s intent with respect to the treatment of Restricted Stock Units upon
certain terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the
Restricted Stock Units by amending the RSU Agreement;

NOW THEREFORE, the Company hereby amends the RSU Agreement as follows:

1. A new Section shall be added to the RSU Agreement as the last Section
appearing prior to the signature page of the RSU Agreement which shall read as
follows:

“Other Vesting. Notwithstanding anything to the contrary contained in this
Agreement, the Employment Agreement entered into as of September 16, 2005, by
and between MGM Mirage and the Participant, as amended effective as of
January 1, 2009 (the “Employment Agreement”) or otherwise:

A. if the Participant’s employment agreement with the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) in effect
as of the applicable date of determination (the “Current Employment Agreement”)
is terminated by the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) as a result of the Participant’s death or
Disability (as such term is defined in the Employment Agreement to the extent
such Disability would also qualify as Disability as such term is defined in Code
Section 409A), the outstanding and unvested Restricted Stock Units shall
immediately vest and, for the avoidance of doubt, any Restricted Stock Units
that become vested in accordance with this section will be paid to



--------------------------------------------------------------------------------

the Participant within 30 days following the date the Restricted Stock Units
vest; provided that if at the time of separation of service the Participant is a
“specified employee” under Code Section 409A and payment would be treated as a
payment made on separation of service, then if required to avoid the taxes
imposed by Code Section 409A payment will be delayed by six months. Any payment
hereunder due within such six-month period will be delayed and paid within 10
days following the beginning of the seventh month following the Participant’s
separation from service. If the Participant dies during the six-month period,
payment will be made within 30 days of the date of the Participant’s death.

B. if the Current Employment Agreement is terminated by (i) the Company or any
of its affiliates (including, without limitation, any Parent or Subsidiary)
during the Specified Term (as such term (or, if no such term is used, any
similar term) is defined in the Current Employment Agreement) for Employer’s No
Cause (within the meaning of the Employment Agreement) or (ii) the Participant
for Employee’s Good Cause (as such term is defined in the Employment Agreement),
the Restricted Stock Units shall continue to vest in accordance with the vesting
schedule set forth in subsections A though D of Section 3.1 of this Agreement
during the remaining period of the Specified Term (as such term (or, if no such
term is used, any similar term) is defined in the Current Employment Agreement)
if the Participant remains in inactive status for such period and, for the
avoidance of doubt, any Restricted Stock Units that become vested in accordance
with this section will be paid to the Participant within 30 days following the
vesting dates set forth in Section 3.1, subject to any provision of this
Agreement which may delay such payment pursuant to the requirements of Code
Section 409A.

C. for the avoidance of doubt, any Restricted Stock Units that become vested
pursuant to Section 10.5 of the Employment Agreement will be paid to the
Participant within 30 days following the date the Restricted Stock Units vest,
subject to any provision of this Agreement and/or the Employment Agreement which
may delay such payment pursuant to the requirements of Code Section 409A.”

2. Except as specifically amended hereby, the RSU Agreement shall remain in full
force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Restricted Stock Units
Agreement is hereby executed in Las Vegas, Nevada to be effective as of the date
set forth above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO ROBERT H. BALDWIN RSUS AGREEMENT COVERING OCTOBER 5, 2009 RSUS
GRANT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Restricted Stock Units
Agreement is hereby executed in Las Vegas, Nevada to be effective as of the date
set forth above.

 

/s/ Robert H. Baldwin Robert H. Baldwin

AMENDMENT TO ROBERT H. BALDWIN RSUS AGREEMENT COVERING OCTOBER 5, 2009 RSUS
GRANT